Citation Nr: 0608586	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pterygium.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from 1961 to 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

A personal hearing was held at the RO in May 2005 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing.  A transcript 
of the hearing has been associated with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

REMAND

During his personal hearing in May 2005, the veteran 
testified that he was receiving regular treatment for his eye 
condition at the VA and that he had eye surgery prior to the 
hearing in 2005, and was scheduled for another surgery after 
the hearing in June.  Since the undersigned has been put on 
notice, an attempt should be made to obtain the records of 
the VA treatment and surgery the veteran reported that he was 
scheduled to have after the personal hearing.   

When records of VA treatment are potentially material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159.  

 Accordingly, the case is REMANDED for the following actions:  

1.   The RO should obtain all the records 
of treatment and surgical procedures 
performed following the May 2005 personal 
hearing. The records should be associated 
with the claims folder.  

2.   Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the extent of his pterygium 
disability. The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary and all objective findings 
should be reported in detail.  

3.   Subsequently, the issue on appeal 
should be readjudicated.  If the benefit 
sought is denied, the veteran should be 
provided with an appropriate supplemental 
statement of the case (SSOC) and given 
time to respond before returning the case 
to the Board for further appellate 
consideration.         

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

